849 A.2d 1129 (2004)
John Harold ALEXANDER, Respondent
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Petitioner.
Supreme Court of Pennsylvania.
April 7, 2004.

ORDER
PER CURIAM.
AND NOW, this 7th day of April 2004, we GRANT the Petition for Allowance of Appeal.
We further ORDER that the parties brief the application, if any, of Commonwealth v. Mockaitis, 575 Pa. 5, 834 A.2d 488 (2003), and Pennsylvania State Police v. Paulshock, 575 Pa. 378, 836 A.2d 110 (2003) to the present appeal.